DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 as amended, recites on line 6 “the cutting apparatus”.  However there is insufficient antecedent basis, for “the cutting apparatus” since no cutting apparatus has been previously introduced.  The Examiner notes that line 9 sets forth “a cutting apparatus” however, it is unclear if the cutting apparatus of line 9 is the same as the cutting apparatus of line 6.  For purposes of expediting prosecution “the cutting apparatus” of line 6 will be interpreted as being the same as the one of line 9.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13-18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withey US 2016/0121409 in view of WO 2018041290 A1 (hereafter—WO’290--).
Note: the US equivalent to WO’290, Teusch US 2019/0210119 document, will be used as the English translation of WO’290.  As such, for details refer to the Teusch document.
In regards to claim 8, Withey discloses as in Figures 2-8 a system (30) for machining an abradable material (26) of a gas turbine engine (see Figure 1), the system comprising: a frame (40 or 46) including a first arm (36) extending from a central location (of 33); an attachment structure (34) coupled to the frame (40 or 46) at the central location (see Figure 3), the attachment structure (34) configured to couple to at least a fan rotor (33) of the gas turbine engine; an adjustment mechanism (50 and 60 as per Figures 5 and 6) coupled between the first distal end of the first arm (36 of Withey) and the cutting apparatus (Figures 5-6, refer to milling cutter 35), wherein the adjustment mechanism is configured to adjust a position of the cutting apparatus along an axial direction (60) and a radial direction (50) of the gas turbine engine (refer to direction arrows both on Figures 5 and 6); and a cutting apparatus (Figures 5-6, refer to milling cutter 35) coupled to a first distal end of the first arm (36) opposite the central location, the cutting apparatus including a rotating shaft (refer to the direction rotation of the cutter); the cutting apparatus having a cutting profile configured to machine a contour within the abradable material complementary to at least one fan blade of the gas turbine engine (see Figures 5 and 6).  Note on paragraph [0062] of Withey, that the cutting apparatus is not limited 
Withey fails to disclose that the cutting apparatus has a plurality of cutting disks coupled to the rotating shaft, the cutting disks defining a helical cutting profile.
However, WO’290 teaches a cutting apparatus (milling cutter 1) used to machine a contour of a surface.  Note that the cutting apparatus (1) has a cutting profile which includes a plurality of cutting disks (20-34) coupled to a rotating shaft (12) the cutting disks (20-34) defining a helical cutting profile (see helical profile defined by the cutting disks as per Figure 1 and paragraph [0022] of the Teusch translation document).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Withey’s cutting apparatus (milling cutter 35) with WO’290’s cutting apparatus (milling cutter 1), since it is a simple substitution of one known cutting apparatus (milling cutter 35), for another cutting apparatus (milling cutter 1), in order to obtain a predictable result of machining a contour of a surface.
In regards to claim 9, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that the plurality of cutting disks (20-34 as modified by WO’290) are capable of extending along a total length of the abradable material in an axial direction of the gas turbine engine (of Withey).
In regards to claim 13, Withey as modified discloses, the system of claim 12, Withey as modified also discloses that the adjustment mechanism (Figures 5 and 6 of Withey) comprises an axial adjuster (62 of Withey) including a threaded rod (61 of Withey) operable with the cutting apparatus (as modified by WO’290) and configured to extend at least partially along an axial direction of the gas turbine engine and an axial adjustment wheel (refer to wheel located at end of rod 61 as per Figure 6 of Withey) configured to rotate the threaded rod such that the cutting apparatus is adjusted at least partially in the axial direction (see Figure 6 of Withey).
claim 14, Withey as modified discloses, the system of claim 12, Withey as modified also discloses that the adjustment mechanism (50 and 60 of Withey) comprises a radial adjuster (50 of Withey) including at least one jack (52 and 51 of Withey) operable with the cutting apparatus and a radial adjustment wheel (refer to the wheel located at the end of rod 51 of Withey) configured to extend and retract the cutting apparatus at least partially in the radial direction of the gas turbine engine.
In regards to claim 15, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that the rotating shaft (12 as modified by WO’290) includes a key (13 of WO’290) extending along a length of the rotating shaft (12 as modified by WO’290), and wherein each cutting disk (each of 20-34 of WO’290) of the plurality of cutting disks includes a notch (20d-34d as modified by WO’290) operable with the key such that the plurality of cutting disks define the helical cutting profile (e.g. the helical profile is defined by rotating each of the cutting disks as modified by WO’290 accordingly).
In regards to claim 16, Withey as modified discloses, the system of claim 8, Withey as modified also discloses the plurality of cutting disks (of WO’290) having a diameter.
However, fails to disclose that two or more of the cutting disks have a different diameter.
A person of ordinary skill in the art, upon reading the teachings of WO’290, would also have recognized the desirability of changing the diameter of the cutting disks depending on the desired contour to be machined. WO’290 teaches that having the cutting disk with the same diameter is one of a finite number of permutations known to be useful for machining a contoured surface.   Thus, it would have been obvious to a person of ordinary skill in the art to try having the diameter of two or more of the cutting disks be different based on the teachings of WO’290 in an attempt to provide improved contour machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having all of the diameters be different).
claim 17, Withey as modified discloses, the system of claim 8, Withey as modified also discloses the plurality of cutting disks (of WO’290).
However, fails to disclose that the number of plurality of cutting disks is between 18 and 46 cutting disks.
Since WO’290 does, however, disclose that there is a plurality of cutting disks; the number of cutting disks constitute a defined value of the cutting tool. Therefore, the value of the number of cutting disks is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the number of cutting disks will depend on the size of the workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined number of cutting disks, were disclosed in the prior art by WO’290, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further provide Withey as modified by WO’290 with a number of cutting disks of a specific value or within a desired range such as in between 18 and 46.  In re Aller, 105 USPQ 233 / In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 In regards to claim 18, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that the plurality of cutting disks (as modified by WO’290) of the cutting apparatus (as modified by WO’290) is configured to rotate about an axial direction of the gas turbine engine (as in Figures 2 and 4 of Withey).
In regards to claim 19, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that the attachment structure (34 of Withey) comprises a support ring (40 of Withey) configured to be coupled to at least the fan rotor of the gas turbine engine (see Figures 2 and 3 of Withey).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withey US 2016/0121409 and WO 2018041290 A1 (hereafter—WO’290--) as applied to claim 8 above, in further view of Dunkman et al. US 5,281,062 (hereafter—Dunkman--).
claim 20, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that a motor (of Withey) drivingly coupled to the rotating shaft of the cutting apparatus (as modified by WO’290) rotates the plurality of cutting disks (refer to the motor that rotates the WO’290 cutting apparatus, disposed on the end of arm 36 of Withey, which in turn rotates the cutting disks attached to the shaft).
However, fails to disclose that the motor is an air motor.
Nevertheless, Dunkman teaches that it is well known in the art of milling gas turbine blade components, to have a rotary cutting tool that is actuated (e.g. rotated) by an air motor (34).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Withey’s motor with Dunkman’s air motor since it is a simple substitution of one known motor for another, in order to obtain a predictable result of actuating or rotating a rotary cutting tool.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Withey US 2016/0121409 in view of WO 2018041290 A1 (hereafter—WO’290--).
In regards to claims 10 and 11, Withey as modified discloses, the system of claim 8, Withey as modified also discloses that the frame (40 and 46 of Withey) further includes a second arm (36 of Withey) extending from the central location, the system further comprising: an assembly coupled to a second distal end of the second arm (36 Withey) opposite the central location (see Figure 2 of Whitey).  Note that the assembly comprises another threaded rod, configured to extend at least partially along an axial direction of the gas turbine engine, in a similar manner to the cutter apparatus assembly, where it has another adjustment wheel configured to rotate the threaded rod such that the assembly is adjusted at least partially in the axial direction of the gas turbine (refer to Figures 5-6 of Withey).
However, Withey as modified fails to disclose that at the end of the second arm, the assembly is a measurement assembly with a measurement probe.

As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to further modify Withey’s system such that at the end of the second arm there is a measurement assembly with a gage probe, in order to inspect (or check) the contour (or dimensions) of the material being machined (see column 3, lines 32-33 of Sharon).
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the Remarks, regarding the combination of Withey and Teush and claim 8, that there “would not have been any motivation to combine the roughening tool of Teusch with the attrition liner machining tool of Withey, since the tool in Withey is meant to reduce thickness, not to produce microstructures and microgrooves as in Teush; accordingly, there would not have been no motivations to combine Withey with Teusch because the tools in each reference were used for different purposes”.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, the claim requires: “a cutting apparatus…including a rotating shaft and plurality of cutting disks coupled to the rotating shaft….defining a helical cutting profile” configured to machine a contour within the fan blade.
As such, base reference Withey, discloses a cutting apparatus, or milling tool 35, having a rotating shaft (see Figure 6 of Withey), the cutting apparatus defining a helical cutting profile, configured to machine a contour within the fan blade (Figure 6 of Withey).
Withey fails to disclose that the cutting apparatus has a plurality of cutting disks coupled to the rotating shaft, the cutting disks defining a helical cutting profile.
The Examiner notes that on paragraph [0062] of base reference Withey, it explicitly discloses that the cutting apparatus 35 may be any suitable cutter that can be used to machine a surface of the attrition liner.
Teaching reference WO’290 teaches a cutting apparatus or milling cutter 1 used to machine a contour of a surface.  Note that the cutting apparatus or milling cutter 1 has a cutting profile which includes a plurality of cutting disks (20-34) coupled to a rotating shaft (12) the cutting disks (20-34) defining a helical cutting profile (see helical profile defined by the cutting disks as per Figure 1 and paragraph [0022] of the Teusch translation document).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Withey’s cutting apparatus (milling cutter 35) with WO’290’s cutting apparatus (milling cutter 1), since it is a simple substitution of one known cutting apparatus (milling cutter 35), for another cutting apparatus (milling cutter 1), in order to obtain a predictable result of machining a contour of a surface.
The Examiner notes that since both Withey’s and Teusch’s tools are both milling tools, which each machine a contour of a respective surface of a workpiece, then indeed it would have been a simple substitution of one known milling cutter for another, in order to obtain a predictable result of machining a contour of a surface.  The fact that Teushc’s tool is a roughening tool, does not preclude the tool to be used to contour a surface, as there is nothing in the claim that explicitly sets forth, that the cutting tool is a finishing tool that has to machine a surface.  Machining a contour does not necessarily mean that the machining process is a finishing process.  Accordingly, both Withey’s and Teusch’s tools are two milling tools that each machine a contour of a surface of a workpiece and the Examiner’s interpretation is not disqualified.
Applicant argues on page 7 of the Remarks, regarding the Withey reference and amended claim 8, that Withey’s adjustment mechanism cannot be equated to the adjustment mechanism of amended claim 8, since Withey fails to show the radial adjustment mechanism or the axial adjustment mechanism coupled between the first distal end of the first arm and the cutting apparatus; rather Withey’s adjustment mechanisms are placed on the arm itself and Applicant’s invention does not encompass the arm.
The Examiner disagrees and points Applicant to the rejection above for details.
As explained above, Withey discloses an adjustment mechanism (50 and 60 as per Figures 5 and 6) coupled between the first distal end of the first arm (36 of Withey) and the cutting apparatus (Figures 5-6, refer to milling cutter 35), wherein the adjustment mechanism is configured to adjust a position of the cutting apparatus along an axial direction (60) and a radial direction (50) of the gas turbine engine (refer to direction arrows both on Figures 5 and 6).
Note that the adjustment mechanism 50 and 60 as in Figures 5 and 6 is coupled between a first distal end of the arm 36 and the cutting apparatus; the adjustment mechanism adjusts an axial and a radial position of the cutting apparatus 35.  The Examiner is interpreting, this distal end as being located at a radial distance (taking as a reference Figure 2), closest to element 33 and a machining end located closest to where the cutting apparatus 35 is disposed.  Since as in Figures 5 and 6, the adjustment mechanism is radially located between the distal end of the arm and the cutting apparatus, then it meets the claimed limitation.  
Note that since the specific location of where exactly this “distal” end is being intended to be disposed at and since there is nothing in the claim that recites where exactly and specifically this adjustment mechanism is disposed at (i.e. there is nothing in the claim that sets forth that the adjustment mechanisms cannot be on the arm) have not been set forth, the Examiner’s interpretation is not precluded.  For explanation purposes, refer to annotated Figure 5 below. 
    PNG
    media_image1.png
    703
    560
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the adjustment mechanism is not encompassing the first arm”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722